DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Claims Status
	Claims 1 and 23 are amended and claims 10, 12-22, and 25 are cancelled.  Claims 1-9, 11, 23, 24, and 26 are currently pending.

Response to Arguments
Applicant’s arguments, see pgs. 9-11 (arguments related to single breath definition and how it contrasts to what is taught in the cited Banner reference), filed 2/5/2021, with respect to independent claims 1 and 23 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1 and 23 have been withdrawn. 

Allowable Subject Matter
Claims 1-9, 11, 23, 24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches the estimate of respiratory muscle pressure (Pmus) as function of time over breath interval where the breath interval is defined as from the onset of one inspiration to the onset of a subsequent inspiration and where Pmus is estimated by fitting airway pressure and airway flow data over the breath interval as claimed.  The closest art was the cited banner reference.  However, where Pmus is concerned, Banner only focuses on the inspiration portion of the breath.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9, 11, 23, 24, and 26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791